Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the abstract as follows to respond to the informality of not being in a single paragraph form:
The present invention relates to a cart (1) for use as a bicycle trailer (1) or as a handcart (1) with a frame (10) with a pair of wheels (13) and with a loading surface (14) and with a foldable drawbar (3) with a drawbar body (33) which is designed to be connected to a bicycle in a first position and to be guided by 5a user's hand in a second position. The cart (1) is characterized in that the foldable drawbar (3) has a drawbar holder (30) arranged on the frame (10), the drawbar holder (30) being designed with the draw- bar body (33) in the first position and in the second position. The present invention also relates to a cart (1) for use as a bicycle trailer (1) or as a handcart (1) with a frame (10) with a pair of wheels (13) and with a loading surface (14) and with a fold-out stand (2). The 10cart (1) is characterized in that the fold-out stand (2) has a stand holder (20) which is arranged on the frame (10) and a stand element (24) which is held in a foldable manner by the stand holder (20), the stand holder (20) having a recess (21) within which the stand element (24) can be hinged between a folded state and an unfolded state. 
Claims has been renumbered. Please see Issue Classification form for more details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611